Conviction is for rape; punishment fixed at confinement in the penitentiary for a period of five years.
The court in which the cause was tried began on the 2nd day of May and ended on the 3rd day of September. The final judgment was rendered June 27th. Ninety days thereafter were allowed in which to file the statement of facts and bills of exceptions. The statement of facts was not filed until November 14th; the bills of *Page 165 
exceptions were filed November 12th. The law required that both should have been filed by the 25th day of September, 1921. There is no explanation of the delay, and we are not privileged to consider either the bills of exceptions or the statement of facts.
There is no fault in the indictment, nor is there any irregularity discerned in the record.
The judgment is affirmed.
Affirmed.